The appellee filed this suit against the appellant to recover damages resulting from the delayed shipment of a carload of bananas from New Orleans, La., to Texarkana, Ark. The damages sought and recovered in the trial court amounted to $325. In the appeal it is insisted that the evidence did not warrant a finding of negligence on the part of the appellant in transporting and delivering the bananas.
We have examined the record, and have concluded that we cannot say as a matter of law that the evidence was insufficient, and the judgment is accordingly affirmed.